Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2014/0149710 A1 discloses An execution mask and work item predication are used to enable divergent control flow within a wavefront, where each individual work item may take a unique code path through the kernel. Shader core 122 may simultaneously execute a predetermined number of wavefronts 136, where each wavefront 136 includes multiple work items. Code in each wavefront 136 may include conditional code with conditional branches. In some embodiments, conditional branches in a SIMD processor are implemented using predication to enable only a subset of the SIMD processor's threads to execute the conditional code. When conditional sections of code become more complex or include loops with different iteration counts per thread, the threads in the wavefront diverge (e.g., the threads in the wavefront do not simultaneously execute the same instruction) and may never reconverge, which can cause significant performance loss. For example, when all threads in a wavefront execute the same instruction, only one clock cycle is needed to process the instruction for all threads in the wavefront. Multiple clock cycles may be needed, however, if the threads in the wavefront are not concurrently executing the same instruction. In a worst case scenario, the SIMD processor may execute only one thread at a time instead of a full wavefront. Thus, if the wavefront includes 64 threads, 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … detecting entry of a first wavefront of the shader program into a divergent section, wherein, in the divergent section, a first set of one or more work-items is slated to execute in a first control flow path and additional work-items are slated to execute in a second control flow path different from the first control flow path…  selecting, from the one or more task lists for the first control path, a plurality of task list entries for execution as a second wavefront, wherein the plurality of task list entries include one or more tasks from the first wavefront and one or more entries from an additional wavefront. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/CAMQUY TRUONG/
Primary Examiner, Art Unit 2195                                                                                                                                                                                                        

. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195